

114 SRES 436 ATS: Supporting the goals and ideals of World Malaria Day.
U.S. Senate
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 436IN THE SENATE OF THE UNITED STATESApril 21, 2016Mr. Wicker (for himself, Mr. Coons, Mr. Durbin, Mrs. Boxer, Mr. Boozman, Mr. Merkley, Mr. Cochran, Mr. Rubio, Mr. Isakson, Mrs. Murray, Mr. Brown, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 28, 2016Reported by Mr. Corker, without amendment and with an amendment to the preambleStrike the preamble and insert the part printed in italicMay 9, 2016Considered and agreed to with an amended preambleRESOLUTIONSupporting the goals and ideals of World Malaria Day.
	
 Whereas April 25 of each year is recognized internationally as World Malaria Day; Whereas malaria is a leading cause of death and disease in many developing countries, despite being preventable and treatable;
 Whereas fighting malaria is in the national interest of the United States, as reducing the risk of malaria protects members of the Armed Forces and other people of the United States serving overseas in malaria-endemic regions, and reducing malaria deaths helps to lower risks of instability in less developed countries;
 Whereas the elimination of malaria remains a bipartisan priority of the United States Government; Whereas, on December 14, 2006, President George W. Bush stated at the White House Malaria Summit, So we are acting, and we’re leading. And with partners across the world, we are helping the people of Africa turn the tide against malaria. The goal of defeating malaria is a challenging goal, yet it can be done. It’s not going to require a miracle, it just requires a smart, sustained, focused effort.;
 Whereas, on September 27, 2015, President Barack Obama stated at the United Nations General Assembly, Billions of our fellow human beings are at risk of dying from diseases that we know how to prevent. Many children are just one mosquito bite away from death. And that is a moral outrage. It is a profound injustice. It is literally a matter of life and death, and now the world must act.;
 Whereas support for efforts to fight malaria is in the diplomatic and moral interest of the United States, as that support generates goodwill toward the United States and highlights the values of the people of the United States through the work of governmental, nongovernmental, and faith-based organizations of the United States;
 Whereas efforts to fight malaria are in the long-term economic interest of the United States because those efforts help developing countries—
 (1)identify at-risk populations; (2)provide a framework for critical emergency disease treatment;
 (3)provide better health services; (4)increase local governance needed to address substandard and counterfeit medicines that exacerbate malaria resistance;
 (5)produce healthier and more productive workforces; (6)advance economic development; and
 (7)promote stronger trading partners; Whereas, in 2015, malaria transmission occurred in 95 countries and territories;
 Whereas an estimated 3,200,000,000 people are at risk for malaria, with 214,000,000 active cases, the vast majority of whom are in sub-Saharan Africa, which accounts for 90 percent of malaria deaths in the world;
 Whereas young children and pregnant women are particularly vulnerable to and disproportionately affected by malaria;
 Whereas malaria greatly affects the health of children, as children under the age of 5 account for an estimated 70 percent of malaria deaths each year;
 Whereas malaria poses great risks to maternal and neonatal health, causing complications during delivery, anemia, and low birth weights;
 Whereas heightened national, regional, and international efforts to prevent and treat malaria during recent years have made significant progress and helped save hundreds of thousands of lives;
 Whereas the World Malaria Report 2015 by the World Health Organization states that, in 2014, approximately 55 percent of people in sub-Saharan Africa slept under an insecticide-treated mosquito net, and household surveys indicated that 90 percent of people used an insecticide-treated mosquito net if such a net was available in the household;
 Whereas, in 2014, approximately 116,000,000 people were protected by indoor residual spraying; Whereas the World Malaria Report 2015 further states that, between 2000 and 2015—
 (1)malaria mortality rates decreased by 60 percent around the world; (2)in the African Region of the World Health Organization, malaria mortality rates decreased by 66 percent; and
 (3)an estimated 6,200,000 malaria deaths were averted globally, primarily as a result of increased interventions;
 Whereas the World Malaria Report 2015 further states that, out of 95 countries and territories with ongoing transmission of malaria in 2015—
 (1)10 countries are classified as being in the pre-elimination phase; (2)10 countries are classified as being in the elimination phase; and
 (3)9 countries are classified as being in the prevention of malaria reintroduction phase of malaria control;
 Whereas continued national, regional, and international investment in efforts to eliminate malaria, including prevention and treatment efforts, the development of a vaccine to immunize children from the malaria parasite, and advancements in insecticides, are critical in order to—
 (1)continue to reduce malaria deaths; (2)prevent backsliding in areas where progress has been made; and
 (3)equip the United States and the global community with the tools necessary to fight malaria and other global health threats;
 Whereas the United States Government has played a leading role in the recent progress made toward reducing the global burden of malaria, particularly through the President’s Malaria Initiative (referred to in this preamble as the PMI) and the contribution of the United States to the Global Fund to Fight AIDS, Tuberculosis, and Malaria;
 Whereas, in 2011, an independent, external evaluation, prepared by Boston University, examining 6 objectives of the PMI, found the PMI to be a successful, well-led program that has earned and deserves the task of sustaining and expanding the United States Government’s response to global malaria control efforts;
 Whereas the PMI Strategy 2015-2020 articulates the malaria goal of the United States Government of working with countries and partners to further reduce malaria deaths and substantially decrease malaria morbidity, towards the long-term goal of elimination;
 Whereas the United States Government is pursuing a comprehensive approach to ending malaria deaths through the PMI, which is led by the United States Agency for International Development and implemented with assistance from the Centers for Disease Control and Prevention, the Department of State, the Department of Health and Human Services, the National Institutes of Health, the Department of Defense, and private sector entities;
 Whereas the PMI focuses on helping partner countries achieve major improvements in overall health outcomes through improved access to, and quality of, healthcare services in locations with limited resources; and
 Whereas the PMI, recognizing the burden of malaria on many partner countries, has set a target by 2020 of reducing malaria mortality by 1/3 from 2015 levels in PMI-supported countries, achieving a greater than 80 percent reduction from original 2000 baseline levels set by the PMI, reducing malaria morbidity in PMI-supported countries by 40 percent from 2015 levels, and assisting not fewer than 5 PMI-supported countries to meet the criteria of the World Health Organization for national or sub-national pre-elimination: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of World Malaria Day;
 (2)recognizes the importance of reducing malaria prevalence and deaths to improve overall child and maternal health, especially in sub-Saharan Africa;
 (3)commends the recent progress made toward reducing global malaria morbidity, mortality, and prevalence, particularly through the efforts of the President’s Malaria Initiative and the Global Fund to Fight AIDS, Tuberculosis, and Malaria;
 (4)welcomes ongoing public-private partnerships to research and develop more effective and affordable tools for malaria diagnosis, treatment, and vaccination;
 (5)recognizes the goals, priorities, and authorities to combat malaria set forth in the Tom Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008 (Public Law 110–293; 122 Stat. 2918);
 (6)supports continued leadership by the United States in bilateral, multilateral, and private sector efforts to combat malaria and to work with developing countries to create long-term strategies to increase ownership over malaria programs; and
 (7)encourages other members of the international community to sustain and increase their support for and financial contributions to efforts to combat malaria worldwide.